FILED
                                                                              APR 23 2020
                           NOT FOR PUBLICATION
                                                                         SUSAN M. SPRAUL, CLERK
                                                                            U.S. BKCY. APP. PANEL
                                                                            OF THE NINTH CIRCUIT



             UNITED STATES BANKRUPTCY APPELLATE PANEL
                       OF THE NINTH CIRCUIT

In re:                                               BAP No. NC-19-1016-TaFB
                                                             NC-19-1025-TaFB
DAVID WILLIAM BARTENWERFER and                               (Cross Appeals)
KATE MARIE BARTENWERFER,
                                                     Bk. No. 3:13-bk-30827
              Debtors.
                                                     Adv. No. 3:13-ap-03185
KIERAN BUCKLEY,

              Appellant/Cross-Appellee,

v.                                                   MEMORANDUM*

DAVID WILLIAM BARTENWERFER;
KATE MARIE BARTENWERFER,

              Appellees/Cross-Appellants.

                    Argued and Submitted on March 26, 2020

                                Filed – April 23, 2020

               Appeal from the United States Bankruptcy Court
                   for the Northern District of California


         *
        This disposition is not appropriate for publication. Although it may be cited for
whatever persuasive value it may have, see Fed. R. App. P. 32.1, it has no precedential
value, see 9th Cir. BAP Rule 8024-1.
      Honorable Hannah L. Blumenstiel, Bankruptcy Judge, Presiding

Appearances:         Janet Marie Brayer argued on behalf of appellant/cross-
                     appellee; Iain A. Macdonald of Macdonald Fernandez
                     LLP argued on behalf of appellees/cross-appellants.



Before: TAYLOR, FARIS, and BRAND, Bankruptcy Judges.

                                INTRODUCTION

      In earlier cross-appeals,1 we reviewed the bankruptcy court’s

judgment determining that the debt from a state court judgment owed to

Kieran Buckley was excepted from the discharge of David and Kate

Bartenwerfer (“Debtors”) under § 523(a)(2)(A). 2 While we affirmed the

exception to Mr. Bartenwerfer’s discharge, we vacated the portion of the

judgment excepting the debt from Mrs. Bartenwerfer’s discharge because

the bankruptcy court imputed Mr. Bartenwerfer’s fraud to her for purposes

of § 523(a)(2)(A) without finding that she “knew or had reason to know” of

his fraud, as required by Sachan v. Huh (In re Huh), 506 B.R. 257 (9th Cir.

BAP 2014) (en banc). We remanded for findings in that regard.

      On remand, the bankruptcy court found that Mrs. Bartenwerfer did



      1
          BAP Nos. NC-16-1277-BJuF and NC-16-1299-BJuF.
      2
        Unless specified otherwise, chapter and section references are to the Bankruptcy
Code, 11 U.S.C. §§ 101–1532, and “Civil Rule” references are to the Federal Rules of
Civil Procedure.

                                           2
not “know or have reason to know” of her husband’s fraud, and, thus, it

could not impute his fraudulent intent to her. And it declined to address

Mr. Buckley’s alternative theory of her direct liability for fraud. It entered

judgment in favor of Mrs. Bartenwerfer.

      Both sides appealed. Mr. Buckley requests reversal. He argues that

the bankruptcy court erred by interpreting our mandate as precluding it

from considering Mrs. Bartenwerfer’s direct liability, by declining to enter

judgment against Mrs. Bartenwerfer on imputed and direct liability bases,

and in its conduct of the trial. We only agree insofar as we hold that our

mandate did not preclude the bankruptcy court from deciding whether she

was directly liable for fraud. Nevertheless, we AFFIRM because the

bankruptcy court’s findings sufficiently support the judgment. 3

                                       FACTS

A. Prepetition Events

      Prepetition, Debtors purchased a home in San Francisco, California

(“Property”) to remodel and sell at a profit. They lived elsewhere during

the remodel. Unemployed, Mr. Bartenwerfer assumed full responsibility

for managing the remodel and supervising the contractors and

subcontractors. And he did so even though he lacked construction

experience or a contractor’s license.


      3
        Debtors cross-appealed, arguing that the bankruptcy court abused its discretion
in reopening the record. Because we affirm, we do not consider the cross-appeal.

                                           3
      After the remodel, Debtors sold the Property to Mr. Buckley. In

connection with the sale, they signed a Cal. Civ. Code § 1102 et seq. transfer

disclosure statement and a supplement thereto (collectively, the “TDS”),

that purported to detail the Property’s physical condition. The TDS,

however, contained false representations regarding, inter alia, water leaks,

defective window conditions, open permit issues, and fire escape

non-compliance (“Defects”).

      Mr. Buckley discovered the Defects after the sale. Thus, he sued

Debtors in state court on various theories including intentional fraud or

deceit and willful failure to disclose information in the TDS.

      After a 19-day trial, the jury found in Mr. Buckley’s favor on his

failure to disclose claims and others that facially would not support a

nondischargeability claim. As to the failure to disclose determination, the

jury found: (1) Debtors did not disclose information that they “knew or

reasonably should have known” about the Defects; (2) Mr. Buckley did not

know and could not have reasonably discovered the Defects; (3) Debtors

knew or reasonably should have known that he did not know and could

not have reasonably discovered the Defects; (4) the Defects affected the

Property’s value; (5) Mr. Buckley was harmed; and (6) Debtors’ failure to

disclose the Defects was a substantial factor in causing his harm.

      The jury awarded Mr. Buckley damages for, inter alia, nondisclosure

of the Defects but awarded him $0 for “intentional fraud” and no punitive


                                      4
damages. The state court entered judgment accordingly.

B. The Adversary Complaint and Pretrial Motions

      Then Debtors filed their chapter 7 bankruptcy, and Mr. Buckley filed

a § 523(a)(2)(A) adversary complaint to except from their discharge the

debt owed to him under the state court judgment. Mr. Buckley alleged that

Debtors knowingly failed to disclose information that they knew was

material to him with the intent to induce him to purchase the Property in

reliance on the nondisclosures. He alleged that he justifiably relied on the

nondisclosures and suffered damages as found by the jury.

      Mr. Buckley and Debtors filed cross-motions for summary judgment,

each arguing that the doctrine of issue preclusion entitled them to

judgment as a matter of law. The bankruptcy court denied the motions

because it could not determine from the record whether a finding of actual

fraud was necessary to the state court judgment—the jury could have

found Debtors liable on Mr. Buckley’s failure to disclose claim on the basis

of actual fraud or something requiring a lower scienter standard.

C. The Adversary Trial

      The bankruptcy court held a two-day trial to determine the sole

disputed issue of whether Debtors fraudulently failed to disclose the

Defects to Mr. Buckley (“Trial”).

      Once Mr. Buckley rested his case-in-chief, Debtors moved for

judgment on partial findings under Civil Rule 52(c) as to


                                      5
Mrs. Bartenwerfer. They asserted that there was no evidence that she knew

of the Defects and intentionally failed to disclose them or that she knew

anything represented in the TDS was false. In the absence of such evidence,

they posited that Mr. Buckley was relying on an agency theory in which

she could nevertheless be held vicariously liable for the fraud of her agent,

Mr. Bartenwerfer. But they contended that she could not be held so liable,

arguing that Mr. Buckley failed to prove: (1) the existence of an agency

relationship; and (2) any culpable conduct by Mrs. Bartenwerfer.

      The bankruptcy court denied Debtors’ motion on the sole basis that

there was an agency relationship between Debtors arising from their

partnership in the remodel project.

D. The Judgment I

      After the Trial, the bankruptcy court entered its memorandum

decision, Buckley v. Bartenwerfer (In re Bartenwerfer), 549 B.R. 222 (Bankr.

N.D. Cal. 2016) (“Bartenwerfer I”), finding in favor of Mr. Buckley and

against Debtors on Mr. Buckley’s § 523(a)(2)(A) claim.

      It found that Debtors had the requisite knowledge and intent to

deceive Mr. Buckley by failing to disclose the Defects in the TDS. Id. at 229.

It issued extensive findings regarding Mr. Bartenwerfer’s actual knowledge

of the falsity of the TDS representations and his lack of credibility. Id. at

229-32. But it did not do the same with regard to Mrs. Bartenwerfer. It

simply: (1) observed in a footnote that Mr. Bartenwerfer’s fraudulent


                                        6
conduct could be imputed to her based on Debtors’ partnership in the

remodel project; and (2) found that the misrepresentations belong to her

because she signed the TDS. Id. at 225 n.3 & 227.

      Accordingly, the bankruptcy court entered a judgment in favor of

Mr. Buckley and against Debtors. It later amended the amount of the

judgment to add attorneys’ fees and interest (“Judgment I”).

E. The First Cross-Appeals

      Cross-appeals followed.4 We affirmed the Judgment I as to

Mr. Bartenwerfer because there was ample evidence in the record that he

knowingly and intentionally concealed the Defects from Mr. Buckley.

Bartenwerfer v. Buckley (In re Bartenwerfer), BAP Nos. NC-16-1277-BJuF,

NC-16-1299-BJuF, 2017 WL 6553392, at *10 (9th Cir. BAP Dec. 22, 2017)

(“Bartenwerfer II”). However, as to Mrs. Bartenwerfer, while we agreed

with the bankruptcy court’s agency finding, we concluded that it erred by

imputing Mr. Bartenwerfer’s fraudulent intent to her on the sole basis of

agency. Id. at *9. Therefore, we vacated Judgment I, in part, and remanded

for further findings, as follows:

      To deny Mrs. Bartenwerfer’s Civil Rule 52(c) motion, the court
      had to also find that she “knew or had reason to know” of
      Mr. Bartenwerfer’s fraudulent omissions. Sachan v. Huh (In re
      Huh), 506 B.R. 257, 271–72 (9th Cir. BAP 2014) (en banc). The


      4
        The attorneys’ fees and interest included in the Judgment I were part of these
cross-appeals but are not at issue in the current cross-appeals.

                                           7
      court made no such finding. Accordingly, we REMAND this
      issue for further findings as to Mrs. Bartenwerfer’s actual
      knowledge.

      In addition, because the bankruptcy court appears to have
      imposed judgment against Mrs. Bartenwerfer solely on the
      basis of her agency relationship with Mr. Bartenwerfer, we
      VACATE the portion of the Second Amended 523 Judgment
      determining that Buckley’s debt was nondischargeable under
      § 523(a)(2)(A) as to Mrs. Bartenwerfer.
Id. at *10.

F. The Hearing on Remand

      On remand,5 the bankruptcy court reopened the record and held an

evidentiary hearing to determine Mrs. Bartenwerfer’s knowledge of the

fraud (“Hearing”). During the Hearing, Mr. Buckley extensively examined

Mrs. Bartenwerfer, which did nothing for his case. She testified repeatedly

that Debtors treated the remodel as Mr. Bartenwerfer’s job while she

worked elsewhere. Consequently, she testified, she was absent from the

Property, did not engage the professionals handling the remodel, was

unaware of the day-to-day activities at the Property, and was not involved

in obtaining permits. She testified she lacked access to, or knowledge of,

sources of information concerning the remodel, including where or how to

access the budget, plans, permits, and other documents for the remodel.

      5
        Before we issued our mandate, both parties appealed to the Ninth Circuit. See
Nos. 18-60001 and 18-60007. They voluntarily dismissed these appeals.

                                           8
      She also testified that she played a minimal role in preparing the

TDS; she merely verified whatever information she could by visually

inspecting the Property and relied on her husband to confirm the accuracy

of everything else disclosed in the TDS. She acknowledged that she did not

take any steps to confirm what he told her but also testified that she had no

reason to question what he said.

G. The Judgment II

      After the Hearing, the bankruptcy court issued a memorandum

decision, Buckley v. Bartenwerfer (In re Bartenwerfer), 596 B.R. 675 (Bankr.

N.D. Cal. 2019) (“Bartenwerfer III”). Therein, it defined the remand issue as

“limited to whether Mrs. Bartenwerfer knew or should have known of her

husband’s fraud, such that it can be imputed to her for purposes of section

523(a)(2)(A).” Id. at 682. After noting that the parties “no longer seriously

dispute[d] that Mrs. Bartenwerfer had no actual knowledge of

Mr. Bartenwerfer’s fraud,” it addressed what it characterized as the only

remaining dispute on remand: “whether she ‘should have known’ of his

fraud.” Id. at 681.

       Addressing this issue, it found that Mr. Buckley failed to prove that

Mrs. Bartenwerfer knew of but ignored any facts that would require

investigation into Mr. Bartenwerfer’s conduct, and it concluded that

Mr. Bartenwerfer’s fraud could not be imputed to her. Id. at 686.

      It declined to address arguments that it perceived as beyond the


                                       9
scope of the remanded issue, including Mr. Buckley’s argument that

Mrs. Bartenwerfer could be held directly liable for the misrepresentations.

      On January 7, 2019, the bankruptcy court entered judgment in favor

of Mrs. Bartenwerfer and against Mr. Buckley (“Judgment II”). These

timely cross-appeals followed.

                                JURISDICTION

      The bankruptcy court had jurisdiction under 28 U.S.C. §§ 1334 and

157(b)(2)(I). We have jurisdiction under 28 U.S.C. § 158.

                                      ISSUES

      Did the bankruptcy court err by not imputing Mr. Bartenwerfer’s

fraud to Mrs. Bartenwerfer for purposes of § 523(a)(2)(A)?

      Did the bankruptcy court abuse its discretion by not ruling on

whether Mrs. Bartenwerfer was directly liable for fraud for purposes of

§ 523(a)(2)(A)?

      Did the bankruptcy court abuse its discretion in its conduct of the

Hearing?

                          STANDARDS OF REVIEW

      We review the bankruptcy court’s findings of fact for clear error and

its conclusions of law de novo. Carrillo v. Su (In re Su), 290 F.3d 1140, 1142

(9th Cir. 2002). A finding of fact is clearly erroneous if it is illogical,

implausible, or without support in the record. Retz v. Samson (In re Retz),

606 F.3d 1189, 1196 (9th Cir. 2010). “Where there are two permissible views


                                         10
of the evidence, the factfinder’s choice between them cannot be clearly

erroneous.” Anderson v. City of Bessemer City, 470 U.S. 564, 574 (1985). When

factual findings are based on credibility determinations, we must give even

greater deference to the bankruptcy court’s findings. Id. at 575.

      We review the bankruptcy court’s evidentiary rulings for an abuse of

discretion. See Lee-Benner v. Gergely (In re Gergely), 110 F.3d 1448, 1452 (9th

Cir. 1997). A bankruptcy court abuses its discretion if it applies the wrong

legal standard, misapplies the correct legal standard, or if its factual

findings are illogical, implausible, or without support in the record. See

TrafficSchool.com, Inc. v. Edriver Inc., 653 F.3d 820, 832 (9th Cir. 2011).

      We review de novo whether the bankruptcy court complied with our

mandate on remand. de Jong v. JLE-04 Parker, L.L.C. (In re de Jong), 588 B.R.
879, 888 (9th Cir. BAP 2018), aff’d, 793 F. App’x 659 (9th Cir. 2020). We

review the bankruptcy court’s decision to consider an issue on remand that

the mandate does not foreclose for an abuse of discretion. Id.

      We may affirm on any basis supported by the record. Shanks v.

Dressel, 540 F.3d 1082, 1086 (9th Cir. 2008).

                                 DISCUSSION

A. The bankruptcy court did not err in its determination that

Mr. Bartenwerfer’s fraud cannot be imputed to Mrs. Bartenwerfer.

      Mr. Buckley contends that the bankruptcy court erred by failing to

impute Mr. Bartenwerfer’s fraud to Mrs. Bartenwerfer for purposes of


                                        11
§ 523(a)(2)(A). We disagree; the bankruptcy court identified and

appropriately applied the applicable legal standard in Bartenwerfer III.

      The bankruptcy court correctly indicated that In re Huh, 506 B.R. at

266 adopted the rule announced in Walker v. Citizens State Bank (In re

Walker), 726 F.2d 452 (8th Cir. 1984), for determining whether to impute

liability, as follows: “imputation of an agent’s fraud to the agent’s principal

requires proof of the principal’s culpability, i.e., that the principal knew or

should have known of the agent’s fraud.” Bartenwerfer III, 596 B.R. at 683.

As Huh does not set forth efforts Mrs. Bartenwerfer must have taken to

avoid a finding that she “should have known” of her agent’s fraud, the

bankruptcy court appropriately consulted cases where courts imputed

liability under the Huh and Walker “should have known” rule for guidance

in determining if she “should have known” of Mr. Bartenwerfer’s fraud. It

noted commonalities among these cases: “[i]n each of the foregoing cases,

the debtor knew of—but ignored—facts and circumstances that should

have prompted him to investigate the truth of representations made by his

agent” and “the debtor’s willful refusal to pay minimal attention to the

activities of their agents amounted to reckless indifference.” Id. at 685.

      The bankruptcy court then distinguished these cases, finding

Mrs. Bartenwerfer’s conduct reasonable with respect to the representations

made in the TDS. Id. at 686. Specifically, it found that she credibly testified

that she visually confirmed whatever information she could and asked


                                       12
Mr. Bartenwerfer to confirm the veracity of the other disclosures. Id. at 679.

It found that her reliance on his knowledge to make the disclosures was

neither reckless nor unreasonable given that it was his full-time job to

supervise the construction in her physical absence. Id. at 686.

      We find no error in the bankruptcy court’s findings, especially in

light of the special deference we must give its credibility determinations.

See Leon v. IDX Sys. Corp., 464 F.3d 951, 958 (9th Cir. 2006).

B. The bankruptcy court did not commit reversible error by declining to

rule on whether Mrs. Bartenwerfer was directly liable for fraud.

      Mr. Buckley also contends that the bankruptcy court erred by failing

to hold Mrs. Bartenwerfer directly liable for fraud. He argues she can be

held directly liable because she allegedly showed reckless indifference to

the facts that she represented in the TDS. To demonstrate her reckless

indifference, he claims that she failed to examine sources of knowledge that

lay at her hand and that she signed the TDS certifying that the

representations were true and correct to the best of her knowledge with no

reasonable ground to believe that they were true. And Mr. Buckley

contends, in the alternative, that the bankruptcy court could have held her

directly liable for fraud under California common law, statutory law, and

contractual law imposing a duty to disclose.

      When confronted with such arguments, the bankruptcy court simply

stated: “[t]he court respectfully declines to address arguments beyond the


                                       13
Remanded Issue. The BAP did not invite the parties to offer or this court to

consider new theories relating to Mrs. Bartenwerfer’s knowledge or

intent.” Bartenwerfer III, 596 B.R. at 682. Accordingly, as a threshold issue,

we must address whether the bankruptcy court had the discretion to

determine whether Mrs. Bartenwerfer was directly liable for fraud and, if

so, whether it was obliged to do so. This requires us to first consider the

extent to which our mandate was binding on the bankruptcy court.

      1. Our mandate did not preclude the bankruptcy court from

deciding whether Mrs. Bartenwerfer was directly liable for fraud.

      Under the “rule of mandate,” on remand, a trial court cannot vary or

examine the appellate court’s mandate for any purpose other than

executing it. Stacy v. Colvin, 825 F.3d 563, 568 (9th Cir. 2016). It “commits

‘jurisdictional error’ if it takes actions that contradict the mandate.” Id. But

the rule of mandate does not preclude a trial court from deciding anything

not foreclosed by the mandate. Id. “[A]ny issue not expressly or impliedly

disposed of on appeal is available for consideration by the trial court on

remand.” Id. (internal quotation marks and citation omitted).

      We remanded for the bankruptcy court to issue further findings

regarding Mrs. Bartenwerfer’s intent, and we vacated Judgment I, because

the bankruptcy court appeared to have denied her Civil Rule 52(c) motion

and found her liable for fraud on the sole basis of the existence of an agency

relationship between Debtors without examining whether she “knew or


                                       14
should have known” of Mr. Bartenwerfer’s fraud. See Bartenwerfer II, 2017
WL 6553392, at *10. Neither of the parties argued, nor did we conclude,

that the bankruptcy court ruled on whether Mrs. Bartenwerfer could be

held directly liable for fraud. Therefore, we did not expressly or impliedly

dispose of the issue in Bartenwerfer II. Thus, it was available for

consideration by the bankruptcy court on remand so long as Mr. Buckley

had not waived the issue. We conclude that he did not.

      2. Mr. Buckley did not waive the issue of Mrs. Bartenwerfer’s direct

liability for fraud.

      Mr. Buckley did not limit his theory of Mrs. Bartenwerfer’s liability to

imputed liability in his complaint and trial brief. Neither document even

mentions imputed liability. While Debtors posited during the Trial that he

was relying on an agency theory to establish her liability, he argued that he

needed to prove either that she knew or should have known of

Mr. Bartenwerfer’s fraud or that “she was recklessly indifferent” to the

facts. Despite this, as discussed supra, the bankruptcy court appeared to

have imposed the initial judgment against Mrs. Bartenwerfer solely on the

basis of Debtors’ agency relationship.

      This brings us to the first cross-appeals. In his appellate briefing,

Mr. Buckley defended the bankruptcy court’s Judgment I and denial of

Debtors’ Civil Rule 52(c) motion without arguing that the bankruptcy court

could have, and should have, alternatively found Mrs. Bartenwerfer


                                       15
directly liable for fraud. See BAP No. NC-16-1277-BJuF, ECF No. 19.

Neither did he include the issue in his cross-appeal of the Judgment I. Id.

He could have done so. See St. John v. United States, 951 F.2d 232, 233 n.1

(9th Cir. 1991). But he was not required to do so to preserve his argument

in this appeal. See In re de Jong, 588 B.R. at 892.

      3. The bankruptcy court abused its discretion in declining to rule

on Mrs. Bartenwerfer’s direct liability for fraud, but the error is harmless.

      As Mr. Buckley preserved the issue of Mrs. Bartenwerfer’s direct

liability for fraud and the issue was never addressed by the bankruptcy

court or on appeal, the bankruptcy court was incorrect in its conclusion

that it could not and need not decide the issue. Thus, it misapprehended its

powers and applied an incorrect legal standard on remand.

      But we need not vacate Judgment II and remand for additional

findings regarding Mrs. Bartenwerfer’s intent because Judgment II is

sufficiently supported by the record. See Shanks, 540 F.3d at 1086. While

Mr. Buckley asserts that Mrs. Bartenwerfer failed to examine accessible

sources of knowledge, knew that the status of the permits as disclosed on

the TDS was inaccurate, and knew of other defects not disclosed on the

TDS, the evidence at Trial indicated that she did not have such access or

knowledge of such facts. The bankruptcy court found that she consistently

and credibly testified that she verified what she could in the TDS and relied

on Mr. Bartenwerfer to confirm anything that she did not know in


                                        16
completing the TDS. It found that her conduct was reasonable “and

certainly not reckless” with respect to the representations made in the TDS,

notwithstanding any specialized knowledge she may have had regarding

TDS documents at the time as a real estate broker. These findings are

inconsistent with Mr. Buckley’s theory of Mrs. Bartenwerfer’s direct

liability for fraud. Her actions and attitude toward the truth were simply

not found to be “reckless” or “indifferent,” but reasonable. And the record

supports the bankruptcy court’s view of the evidence as set forth in its

findings.

     Accordingly, we affirm the bankruptcy court’s conclusion that

Mrs. Bartenwerfer is not liable for fraud for purposes of § 523(a)(2)(A). We

do so notwithstanding Mr. Buckley’s objections to the bankruptcy court’s

conduct of the Hearing, which we will now address.

C. The bankruptcy court did not abuse its discretion in denying

Mr. Buckley rebuttal time.

     By way of background, at the parties’ suggestion, the bankruptcy court

ordered the remanded issue of Mrs. Bartenwerfer’s knowledge to be

addressed through briefing. Mr. Buckley then changed his mind and

requested that the bankruptcy court reopen the record should it find the

record lacking as to her knowledge. The bankruptcy court entered an order

(“Scheduling Order”) reopening the record for the limited evidentiary

hearing on Mrs. Bartenwerfer’s knowledge.


                                     17
      The Scheduling Order provided that each side would be limited to

90 minutes of time on the record and could only introduce new exhibits

(that were not already admitted during the Trial) if solely for impeachment

or rebuttal. At a status conference before the Hearing, the bankruptcy court

reiterated these time and exhibit limitations and explained that Mr. Buckley

could reserve part of his 90 minutes for rebuttal. Mr. Buckley’s counsel

agreed that 90 minutes would be adequate.

      Despite the narrow scope of the Hearing and the bankruptcy court’s

clear instructions regarding its time and exhibit limitations, Mr. Buckley

attempted to present extraneous evidence for purposes other than

impeachment or rebuttal and to consume more time than he was allotted.

Rather than save any time for rebuttal as explicitly authorized by the

bankruptcy court, he consumed his entire 90 minutes, plus an additional

five minute extension, in his case-in-chief. Now he complains that the

bankruptcy court should have allowed him even more time to rebut

Mrs. Bartenwerfer’s cross-examination testimony because she allegedly

provided “false testimony” during cross-examination pertaining to

whether she was on title to the Property and received proceeds from the

sale of the Property.

      Courts have broad discretion to impose time. See Navellier v. Sletten,

262 F.3d 923, 941 (9th Cir. 2001). The bankruptcy court in this case did not

abuse its discretion. Mr. Buckley had no time for rebuttal due to his poor


                                      18
time management during the Hearing and not by fault of the bankruptcy

court. And if any of Mrs. Bartenwerfer’s testimony was indeed false, the

bankruptcy court apparently did not rely on such evidence in reaching its

decision, as such evidence was relevant only to the resolved issue of

Debtors’ agency relationship. See Bartenwerfer III, 596 B.R. at 682.

D. The bankruptcy court appropriately limited the introduction of

additional evidence for impeachment and rebuttal purposes.

      Mr. Buckley further complains that the bankruptcy court improperly

prohibited him from refreshing Mrs. Bartenwerfer’s recollection with a

writing as permitted by Fed. R. Evid. 612. We disagree; the bankruptcy

court merely limited the universe of exhibits to those admitted during the

Trial and any additional exhibits to the extent used for impeachment and

rebuttal purposes. Mr. Buckley was free to impeach Mrs. Bartenwerfer with

her prior testimony or the exhibits admitted during the Trial, at which he

had a full opportunity to prove his case against her.

E. The bankruptcy court appropriately weighed discovery responses.

      At the Hearing, Mrs. Bartenwerfer testified that she was unaware of

the Defects. Mr. Buckley attempted to impeach her testimony by

confronting her with her contradictory interrogatory responses, executed

under penalty of perjury as true of her own knowledge. The bankruptcy

court addressed the conflict between her testimony and discovery

responses, as follows:


                                      19
      She claimed that she intended her responses—which were
      clearly drafted as hers and hers alone—to be interpreted as both
      hers and Mr. Bartenwerfer’s. This feeble explanation does
      nothing for her credibility.

            All of that said, the court believes that Mrs. Bartenwerfer
      told the truth on the stand.
Id. at 681.

      Mr. Buckley asserts that the bankruptcy court was obliged to accept

her discovery responses over her testimony for two reasons. First, he

argues that her testimony is akin to a self-serving declaration contrary to

prior sworn testimony that is proffered in an attempt to defeat a summary

judgment motion in violation of the “sham affidavit” doctrine. See

Radobenko v. Automated Equip. Corp., 520 F.2d 540, 544 (9th Cir. 1975)

(“When confronted with the question of whether a party should be allowed

to create his own issue of fact by an affidavit contradicting his prior

deposition testimony . . . [the purported issues of fact created by a

plaintiff’s contradictory declaration] are sham issues which should not

subject the defendants to the burden of a trial.”). But this is not a summary

judgment case. Mr. Buckley has failed to cite authority holding that the

“sham affidavit” doctrine compels a trial court to reject a witness’s trial

testimony in the face of contradictory discovery responses.

      Even if the doctrine applied, an affidavit is not considered a “sham”

if: (1) it merely elaborates, explains, or clarifies prior testimony; or (2) the

                                        20
witness was confused when giving the prior testimony and is providing an

explanation for the confusion. See Messick v. Horizon Indus., Inc., 62 F.3d
1227, 1231 (9th Cir. 1995); Pac. Ins. Co. v. Kent, 120 F. Supp. 2d 1205, 1213

(C.D. Cal. 2000).

      Next, citing to Civil Rules 26(e) and 37(c)(1), Mr. Buckley argued in

his reply brief and at oral argument that the bankruptcy court should not

have considered Mrs. Bartenwerfer’s testimony because it improperly

modified her discovery responses. He waived this argument by failing to

object to her testimony during the Hearing and by failing to include this

argument in his opening brief. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th

Cir. 1999).

      We conclude that the bankruptcy court admitted and gave due

consideration of the discovery responses and it did not abuse its discretion

in believing Mrs. Bartenwerfer’s testimony over the responses.

F. The bankruptcy court appropriately limited the evidence to the issues.6

      Nor did it abuse its discretion in deeming inadmissible documents

about Mrs. Bartenwerfer’s marketing of real estate other than the Property.

Mr. Buckley failed to explain why the documents were relevant to her

knowledge regarding the TDS misrepresentations. He submitted that the


      6
         Debtors moved to strike portions of Mr. Buckley’s excerpts of record on the
ground that certain documents were not part of the record below. We grant the motion
to the extent unopposed. To the extent opposed, we consider the documents for the
purpose of deciding whether the bankruptcy court erred in deeming them inadmissible.

                                         21
documents showed that she was involved in the business of “flipping”

properties. While this may have been relevant to the issue of whether an

agency relationship existed between Debtors, that was a non-issue at the

time of the Hearing.

      Even if the bankruptcy court erred in deeming the documents

inadmissible, there is no indication that the evidentiary exclusion, or the

bankruptcy court’s other evidentiary rulings, prejudiced Mr. Buckley’s

case. The best indication of Mrs. Bartenwerfer’s intent was her live

testimony and the bankruptcy court’s contemporaneous assessment of her

credibility. Nothing in the excluded evidence was likely to have altered its

finding regarding her intent. Thus we discern no reversible error.

                              CONCLUSION

      Based on the foregoing, we AFFIRM.




                                      22